Citation Nr: 1735962	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  11-15 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Whether new and material evidence was submitted to reopen a claim of service connection for an acquired psychiatric disorder, to include PTSD and depression.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from December 1965 to November 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Although the RO did not characterize the claim as involving the threshold question of whether new and material evidence had been submitted, the Board must determine on its own whether new and material evidence has been submitted to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In May 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.

The Veteran has a current psychiatric diagnosis for depression.  Accordingly, the Board finds it appropriate to expand the scope of his claim pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Therefore, the Board has recharacterized the Veteran's claim as reflected on the title page.

The issue of service connection for an acquired psychiatric disorder is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  A December 2007 rating decision that denied service connection for an acquired psychiatric disorder was not appealed and the decision became final.

2.  New and material evidence has been received since the December 2007 rating decision to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder.  The newly received evidence is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 2007 rating decision that denied entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).

2.  The criteria to reopen the service connection claim for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Claim to Reopen Service Connection

The Veteran originally filed a claim for entitlement to service connection for an acquired psychiatric disorder in August 2007.  The claim was subsequently denied in a December 2007 rating decision and the Veteran did not submit a timely appeal.  Generally, a claim that has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and material evidence has been received, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen a claim of service connection for an acquired psychiatric disorder, to include PTSD and depression.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

The RO denied this claim in a December 2007 rating decision on the grounds that there was no evidence that the Veteran had a current PTSD diagnosis and also that there was no objective confirmation of an in-service stressor.  The Veteran did not appeal this decision and it became final as to the evidence then of record, and is not subject to revision on the same bases.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.  

In this regard, the Board points out that since the final denial in December 2007, VA amended its rules for adjudicating PTSD claims in order to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39843-52 (July 13, 2010); 38 C.F.R. § 3.304(f)(3).  For a previously denied PTSD claim, new and material evidence is still required as the regulatory amendment is not considered liberalizing under 38 C.F.R. § 3.114.  To reopen a claim under the new § 3.304(f)(3), VA will accept a Veteran's lay statement regarding an in-service stressor - "fear of hostile military or terrorist activity" - as sufficient to constitute new and material evidence for the purpose of reopening a previously denied claim, if the Veteran's record otherwise shows service in a location involving exposure to "hostile military or terrorist activity."  Furthermore, if review of the record discloses a previously submitted lay statement demonstrating "fear of hostile military or terrorist activity," such statement will be sufficient for reopening a claim if the Veteran's record otherwise demonstrates service in a location involving exposure to "hostile military or terrorist activity."  See VBA Training Letter 10-05 (Revised) (November 15, 2010).

In this instance, the Veteran's personnel records confirm service in Vietnam.  He has presented statements in the record attesting to the stressors related to fear of hostile military or terrorist activities that he encountered and was subject to in Vietnam.  See Statement in Support of Claim, received February 24, 2010.  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet.App. 110, 118 (2010).  Therefore, in light of the above and upon consideration of the Veteran's stressor statements during the course of the appeal, the claim is reopened.


Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  To the extent that the Board is reopening the claim of service connection for an acquired psychiatric disorder, the Board is granting, in full, the benefit sought on appeal and thus VA has no further duty to notify or assist.


ORDER

New and material evidence has been received to reopen service connection for an acquired psychiatric disorder, to include PTSD and depression.


REMAND

Unfortunately, the Veteran's appeal for entitlement to service connection for an acquired psychiatric disorder must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide this claim so that he is afforded every possible consideration.

In short, VA treatment records from December 2012 and a VA examination from January 2013 show that the Veteran was diagnosed with depression.  During the Board hearing the Veteran's representative argued that the examiners did not accurately consider the entire picture, to include the Veteran's reported symptoms after service and his alcohol abuse which he contends was to numb symptoms and nightmares.  A service connection claim for a mental disability may include claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  As a result, the Board has taken an expansive view of the Veteran's claim pursuant to Clemons.  As there is an indication these symptoms may be related to the Veteran's service or a service-connected disability, another VA examination is necessary.  

Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In addition, without further clarification, the Board is without medical expertise to determine the nature and etiology of the claimed psychiatric disorders.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Thus, the Board finds that another VA psychiatric examination would assist in determining the nature and etiology of the claimed psychiatric disorder, to include other current diagnoses rendered during the appeal period.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for another VA examination to determine and clarify the nature and etiology of the Veteran's psychiatric disorder, to include depression.  The claims file should be made available to the examiner for review.  The examiner should offer an opinion as to the following:

a) Does the Veteran have a DSM diagnosis of PTSD related to his reported stressors?  The examiner should consider the lay report of symptoms and alcohol use after service to numb symptoms directly after service.

b) For each psychiatric disability entity other than PTSD diagnosed (including depression), opine whether such diagnosis is at least as likely as not (a 50 percent or better probability) etiologically related to the Veteran's service.

c) For each psychiatric disability entity other than PTSD diagnosed (including depression), opine whether such diagnosis is at least as likely as not (a 50 percent or better probability) etiologically related to any of the Veteran's service-connected disabilities.

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Following the completion of the foregoing, and any other development deemed necessary, the AOJ should readjudicate the Veteran's claim.  The AOJ should then provide the Veteran and his representative with a supplemental statement of the case, and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


